Exhibit 10.2

 

 

GENERAL DYNAMICS CORPORATION

 

SUPPLEMENTAL SAVINGS AND

STOCK INVESTMENT PLAN

 

Amended and restated effective August 1, 2003

and conformed to include Section 7, effective as of March 1, 2005



--------------------------------------------------------------------------------

GENERAL DYNAMICS CORPORATION

SUPPLEMENTAL SAVINGS AND

STOCK INVESTMENT PLAN

 

 

Table of Contents

 

SECTION 1    Introduction and Plan History    3 SECTION 2    Definitions    3
SECTION 3    Supplemental Benefits Due to Limitations Under Defined Contribution
Plans    6 SECTION 4    Special Supplemental Benefits    8 SECTION 5   
Miscellaneous Provisions    8 SECTION 6    Amendment and Termination of the Plan
   10 SECTION 7    American Jobs Creation Act Compliance    11



--------------------------------------------------------------------------------

SECTION 1 INTRODUCTION AND PLAN HISTORY

 

1.1 Introduction. This Plan is maintained so as to strengthen the ability of the
Corporation and its Subsidiaries to attract and retain persons of outstanding
competence upon which, in large measure, continued growth and profitability
depend.

 

The Plan is intended to supplement benefits that may be provided under certain
Defined Contribution Plans of the Corporation and its Subsidiaries.

 

The Plan is intended to be an unfunded deferred compensation plan for a select
group of management or highly compensated employees within the meanings of
Sections 201(2), 301(a)(3) and 401(a)(4) of ERISA and shall be construed and
interpreted accordingly.

 

1.2 Effective Date. This Plan was established effective January 1, 1983, and
previously amended and restated as of January 1, 1987, and again as of January
1, 1998. The effective date of the amendment and restatement of the Plan as set
forth herein is August 1, 2003, except as otherwise provided in the Plan or an
Appendix attached to this document.

 

1.3 Plan Appendices. From time to time, the Corporation may adopt Appendices to
the Plan for the purpose of setting forth specific provisions or providing
documentation necessary to determine benefits under the Plan for certain
Employee groups. Each such Appendix shall be attached to and form a part of the
Plan. Each such Appendix shall specify the population to which it applies and
shall supercede the provisions of the Plan document to the extent necessary to
eliminate any inconsistencies between the Plan document and such Appendix.

 

1.4 Prior Provisions. The provisions of this Plan shall apply only to Employees
who shall terminate active employment on or after the effective date of this
Plan. Employees, prior to August 1, 2003, who continue in active employment
after August 1, 2003, shall continue to maintain their rights and benefits
hereunder. The rights and benefits, if any, of an Employee who terminates active
employment prior to August 1, 2003 (including Employees who were on layoff or
were otherwise absent from service as of August 1, 2003 and who do not return to
active employment prior to their respective severance from service dates), shall
be determined in accordance with the provisions of the Plan as it was in effect
on the date of such termination from active employment except as specifically
provided herein. The rules of Section 5, as amended and restated herein, shall
apply to each Employee regardless of the time of his or her termination of
active employment.

 

SECTION 2 DEFINITIONS

 

Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless the context clearly indicates to the
contrary. Some of the words and phrases used in the Plan are not defined in this
Section 2, but, for convenience, are defined as they are introduced into the
text.



--------------------------------------------------------------------------------

2.1 Change of Control shall mean a change of control as that term is defined in
the Corporation’s Second Amended and Restated 1997 Incentive Compensation Plan,
as amended from time to time.

 

2.2 Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2.3 Company Contributions shall mean amounts contributed to a Defined
Contribution Plan by the Corporation or its Subsidiaries which are determined
with reference to amounts of Salary Deferrals – i.e., only matching
contributions count as Company Contributions.

 

2.4 Corporation or Company shall mean General Dynamics Corporation, a Delaware
corporation, and any successor thereof.

 

2.5 Defined Contribution Plan or DC Plan shall mean the General Dynamics
Corporation Savings and Stock Investment Plan and such other plans as may be set
forth in a Special Appendix hereto from time to time; provided that such a plan
is qualified under Section 401(a) of the Code and provides for an individual
account for each covered Employee and for benefits based solely upon the amount
contributed to the Employee’s account, and any income, expenses, gains and
losses, and any other amounts which may be allocated to such account.

 

2.6 Employee shall mean any person who is regularly employed as a full-time,
salaried employee by the Corporation or its Subsidiaries, and who is not covered
by a collective bargaining agreement. Individuals not initially treated and
classified by the Corporation as common-law employees, including, but not
limited to, leased employees, independent contractors or any other contract
employees, shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common-law employees.

 

2.7 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.8 Participant shall mean an Employee who satisfies the eligibility criteria
described at Section 3.1.

 

2.9 Plan shall mean the General Dynamics Corporation Supplemental Savings and
Stock Investment Plan established January 1, 1983, and amended and restated as
set forth herein, as it shall be amended from time to time, and its Appendices.

 

2.10 Prior Plan shall mean the General Dynamics Corporation Supplemental Savings
and Stock Investment Plan as it existed prior to this restatement.



--------------------------------------------------------------------------------

2.11 Salary Deferrals shall mean pre-tax salary deferrals made by an Employee to
a Defined Contribution Plan.

 

2.12 Subsidiary shall mean any corporation of which the Corporation owns,
directly or indirectly, fifty percent (50%) or more of the outstanding voting
stock.



--------------------------------------------------------------------------------

SECTION 3 SUPPLEMENTAL BENEFITS DUE TO LIMITATIONS UNDER DEFINED CONTRIBUTION
PLANS

 

3.1 Participation. Eligibility for participation in any benefits provided under
this Section 3 shall be extended to selected Employees (a) whose Salary
Deferrals to a Defined Contribution Plan are restricted due to any of the
limitations described in Section 3.2(a) hereof; and (b) who belong to a group
listed in Appendix A and were effective as of the date specified therein. The
selection of such Employees to become Participants in the Plan shall be in the
sole discretion of the Company, and participation may be limited to such
otherwise eligible Employees as the Company shall determine by the application
of minimum compensation levels or otherwise.

 

3.2 Benefits. An account shall be established on behalf of a Participant
entitled to any benefits hereunder. Any amounts accrued for the benefit of a
Participant under the Prior Plan shall remain credited to such accounts. Such
account shall be credited with an amount equal to (a) minus (b), as follows:

 

(a) As of each accounting date, the amount of Salary Deferrals and Company
Contributions that would have been credited to the benefit of a Participant
under the various Defined Contributions Plans in which the Participant
participates if no limitations were imposed (i) under Code Sections 401(a)(17),
402(g), 415 or any other section of the Code or (ii) by the administrator in
order to assure compliance with the actual deferral percentage and actual
contribution percentage requirements of the DC Plans. Salary Deferrals credited
to a Participant under this Section 3.2(a) shall be credited pursuant to an
election by the Participant to defer the receipt of the appropriate portion of
his/her compensation, and the Company shall deem the Participant’s Salary
Deferral election under the applicable DC Plan to be the election for this Plan.

 

(b) The amount of Salary Deferrals and Company Contributions actually credited
to the benefit of the Participant under the applicable Defined Contribution
Plans.

 

The Participant’s account shall be adjusted to reflect investment gain or loss
on any balance in the account as of the close of the immediately preceding
accounting date. The adjustment shall be the same as what would actually have
been recognized if the account had been invested in the Defined Contribution
Plan under the investment options actually selected by the Participant
thereunder.

 

An “accounting date” is each day on which the financial markets are open for
business.

 

No amount shall be credited to any account maintained pursuant to this Section
3.2 for any pay period in which a Participant does not make the maximum Salary
Deferral with respect to which a Company Contribution is matched as permitted
under the applicable Defined Contribution Plan (taking into account those limits
set forth in Section 3.2(a)). Notwithstanding anything to the contrary, this
paragraph shall not apply to any “catch-up” contributions under any Defined
Contribution Plan that are permitted by the Economic Growth and Tax Relief
Reconciliation Act of 2001 – i.e., the Participant is not



--------------------------------------------------------------------------------

required to make such “catch-up” contributions in order to receive credits to
his/her account under this Plan. Notwithstanding anything to the contrary, in
the event that a Participant is prevented from making the maximum Salary
Deferral permitted under the applicable Defined Contribution Plan because of the
application of one or more of the rules described in Section 3.2(a), the Company
may nevertheless permit such Participant to receive credits to his/her account
under this Plan to the extent and in the manner that the Company shall determine
in its sole discretion.

 

3.3 Payment and Nonforfeitability of Benefits and Maintenance of Accounts.
Except as otherwise provided in this Plan, all benefits accrued hereunder shall
vest and be paid under the same conditions, rules and restrictions as would
apply to the benefits as if they were provided under the last Defined
Contribution Plan in which the Participant actually participated. The following
rules shall apply notwithstanding the conditions, rules and restrictions of such
Defined Contribution Plan:

 

(a) If a Participant makes an investment fund transfer or investment option
change pursuant to the provisions of a DC Plan, the identical investment fund
transfer or investment option change shall be performed in this Plan but no such
transfer or change shall be permitted in this Plan unless made in the DC Plan.
Notwithstanding the foregoing, the Corporation may, in its discretion, approve
transfers or changes in this Plan where no transfer or change is possible in the
DC Plan due to loans and withdrawals.

 

(b) Participants shall not be entitled to receive distributions or loans or to
make withdrawals of any portion of their account balances while employed by the
Corporation or any of its Subsidiaries.

 

(c) Upon termination of employment with the Corporation and its Subsidiaries,
the entire nonforfeitable balance of a Participant’s account (valued as of the
accounting date coincident with or immediately preceding the date of payment)
shall be paid to the Participant as soon as administratively practicable.
However, any Participant may, by a written statement (including internet and
telephone methods approved by the Company for this purpose) filed with the
Corporation or its delegated agent on or before one year prior to the
termination of employment, irrevocably elect to defer commencement of such
payments until a specific date which may be as late as the Participant attaining
age 70½. If deferral is elected, the Participant may choose to have the account
balance subsequently paid in a lump sum or in such number of equal annual
installments as he/she may request (which will commence as soon as practicable
after the conclusion of the deferral period and will be payable annually
thereafter). To the extent consistent with the above requirements, deferrals and
installment payments of distributions shall be governed by the applicable
provisions of the DC Plan.

 

(d) All account balances shall be paid in cash. No Participant shall have any
right to receive payment in any other form.

 

(e) Upon the death of a Participant prior to the entire balance of the
Participant’s account having been paid, the entire unpaid balance shall be
payable to the



--------------------------------------------------------------------------------

Participant’s beneficiary as determined under the DC Plan in which the
Participant was last actually participating.

 

(f) In the event that a Subsidiary ceases to meet the definition of Subsidiary
(e.g., on account of a sale of its stock to a third party), or an unincorporated
business unit ceases to be owned by the Company or a Subsidiary, such cessation
shall not, by itself, be treated as a termination of employment by the
Participants employed by such Subsidiary or business unit unless the Company
shall so determine. In those circumstances, the Company may also determine
whether the account balances of Participants employed by such Subsidiary or
business unit will be vested or distributed.

 

The Corporation shall promulgate such other additional rules and procedures
governing the operation of this Plan as it may, from time to time and in its
sole discretion, determine are necessary or desirable.

 

SECTION 4 SPECIAL SUPPLEMENTAL BENEFITS

 

4.1 Participation. Recognizing the need to make special retirement and other
compensation or employee benefit provisions for certain Employees, the
Corporation may, from time to time and in its best judgment, designate such
other individual Employees or groups of select management or highly compensated
Employees as being eligible to receive benefits under this Plan. Any such
Employees or groups of Employees, and the benefits applicable to them, will be
described in the Appendices attached to this Plan.

 

4.2 Benefits. Such supplemental benefits may be provided in such amounts as the
Corporation determines are appropriate. Such benefits need not be uniform among
such Employees.

 

SECTION 5 MISCELLANEOUS PROVISIONS

 

5.1 Construction. In the construction of the Plan the masculine shall include
the feminine and the singular the plural in all cases where such meanings would
be appropriate. Except as may be governed by ERISA or other applicable federal
law, this Plan shall be construed, governed, regulated and administered
according to the laws of the Commonwealth of Virginia.

 

5.2 Employment. Participation in the Plan shall not give any Employee the right
to be retained in the employ of the Corporation or its Subsidiaries, or upon
dismissal or upon his/her voluntary termination of employment, to have any
right, legal or equitable, under the Plan or any portion thereof, except as
expressly granted by the Plan.

 

5.3 Nonalienability of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void, and no such
benefit shall in any manner be liable for or subject to the debts, liabilities,
engagements or torts of the person entitled to such benefit, except as
specifically provided in the Plan.



--------------------------------------------------------------------------------

5.4 Facility of Payment. If any recipient of benefits is, in the judgment of the
Corporation, legally incapable of personally receiving and giving a valid
receipt for any payment due him/her under the Plan, the Corporation may, unless
and until claims shall have been made by a duly appointed guardian or committee
of such person, make such payment or any part thereof to such person’s spouse,
children or other legal entity deemed by the Corporation to have incurred
expenses or assumed responsibility for the expenses of such person. Any payment
so made shall be a complete discharge of any liability under the Plan for such
payment.

 

5.5 Obligation to Pay Amounts Hereunder.

 

(a) No trust fund, escrow account or other segregation of assets need be
established or made by the Corporation to guarantee, secure or assure the
payment of any amount payable hereunder. The Corporation’s obligation to make
payments pursuant to this Plan shall constitute only a general contractual
liability of the Corporation to individuals entitled to benefits hereunder and
other actual or possible payees hereunder in accordance with the terms hereof.
Payments hereunder shall be made only from such funds of the Corporation as it
shall determine, and no individual entitled to benefits hereunder shall have any
interest in any particular asset of the Corporation by reason of the existence
of this Plan. It is expressly understood as a condition for receipt of any
benefits under this Plan, that the Corporation is not obligated to create a
trust fund or escrow account, or to segregate any asset of the Corporation in
any fashion.

 

(b) The Corporation may, in its sole discretion, establish segregated funds,
escrow accounts or trust funds whose primary purpose would be for the provision
of benefits under this Plan. If such funds or accounts are established, however,
individuals entitled to benefits hereunder shall not have any identifiable
interest in any such funds or accounts nor shall such individuals be entitled to
any preference or priority with respect to the assets of such funds or accounts.
These funds and accounts would still be available to judgment creditors of the
Corporation and to all creditors in the event of the Corporation’s insolvency or
bankruptcy.

 

5.6 Administration. The Plan shall be administered by the Company. The Company
shall have the discretionary authority to construe and interpret the provisions
of the Plan and make factual determinations thereunder, including the power to
determine the rights or eligibility of Employees or Participants and any other
persons, and the amounts of their benefits under the Plan, and to remedy
ambiguities, inconsistencies or omissions, and any such determinations shall be
binding on all parties. Benefits will only be paid if the Company, in its sole
discretion, determines that the Participant or beneficiary is entitled to them.

 

The Company has the authority to delegate any of its powers under this Plan
(including, without limitation, Section 5.7) to any other person, persons, or
committee. This person, persons, or committee may further delegate its reserved
powers to another person, persons, or committee as they see fit. Any delegation
or subsequent delegation shall include the same full, final and discretionary
authority that the Company has listed



--------------------------------------------------------------------------------

herein and any decisions, actions or interpretations made by any delegate shall
have the same ultimate binding effect as if made by the Company.

 

5.7 Claims Appeal Procedure. Upon receipt of a claim for benefits under the
Plan, the Company shall notify the Participant, the Participant’s beneficiary or
authorized representative of any action taken within 90 days of receiving the
claim. If the claim is denied, the denial shall be set forth in writing and
shall include the specific reasons for the denial, with reference to pertinent
Plan provisions on which the denial is based, and shall describe the procedure
for perfecting the claim, or for requesting a review of the denial. Within 60
days after receiving a notification of denial of a claim, a Participant or the
Participant’s beneficiary or authorized representative may request that the
Company make a full and fair review of the denial. In connection with this
request, the Participant may review pertinent documents and submit issues or
comments in writing. The Company will make a final decision on the claim within
120 days of the request for review. Any decision made by the Company in good
faith shall be final and binding on all parties.

 

5.8 Change of Control. Notwithstanding any provision herein to the contrary,
immediately prior to the occurrence of a Change of Control, all allocations made
to accounts of Participants who are then active Employees, shall become fully
vested and nonforfeitable.

 

5.9 Action by Corporation. Any action or authorization by the Corporation
hereunder shall be made by the Chairman of the Board or the Board of Directors,
or any delegate of either.

 

SECTION 6 AMENDMENT AND TERMINATION OF THE PLAN

 

6.1 Amendment. The Chairman of the Board of Directors of the Corporation has the
right to modify or amend this Plan in whole or in part, effective as of any
specified date; provided, however, that the Chairman shall have no authority to
modify or amend the Plan to:

 

(a) reduce any benefit accrued hereunder based on service and compensation to
the date of amendment unless such action is necessary to prevent this Plan from
being subject to any provision of Title 1, Subtitle B, Parts 2, 3 or 4 of ERISA;

 

(b) permit the accrual, holding or payment of actual shares of common stock of
the Corporation under the Plan (such right to amend being reserved to the Board
of Directors of the Corporation or its delegate); or

 

(c) adversely affect any accrued benefits hereunder (and any benefits that will
accrue upon a Change of Control) and any rights attaching thereto after or in
anticipation of the occurrence of a Change of Control.

 

No benefit hereunder shall be deemed to be adversely affected or otherwise
reduced to the extent that any amendment or action affects the tax treatment of
Plan benefits or an interest in future investment returns.



--------------------------------------------------------------------------------

6.2 Termination.

 

(a) The Chairman of the Board of Directors of the Corporation, or his or her
delegate, reserves the right to terminate this Plan, in whole or in part. This
Plan shall be automatically terminated upon a dissolution of the Corporation
(but not upon a merger, consolidation, reorganization, recapitalization or
acquisition of a controlling interest in the voting stock of the Corporation by
another person or entity); upon the Corporation being legally adjudicated
bankrupt; upon the appointment of a receiver or trustee in bankruptcy with
respect to the Corporation’s assets and business if such appointment is not set
aside within ninety (90) days thereafter; or upon the making by the Corporation
of an assignment for the benefit of creditors.

 

(b) Upon a termination of this Plan no additional Employees shall become
entitled to benefits hereunder; all benefits accrued through the date of
termination will become immediately nonforfeitable as to each Participant; no
additional benefits (except that the Corporation, in its sole discretion, may
provide for an allocation of “income” or “earnings” on the Participant’s
contributions) shall be accrued hereunder for subsequent payment and all
benefits accrued to date shall be distributed to the Participants as soon as
practicable.

 

SECTION 7 AMERICAN JOBS CREATION ACT COMPLIANCE

 

7.1 Applicability. This Section 7 is effective for Plan participation on or
after January 1, 2005 and any provision contained herein shall apply
notwithstanding any other provision of the Plan to the contrary. This Section 7
shall not apply to Plan accounts (to the extent vested) in existence on December
31, 2004.

 

7.2 Participation/Deferral Elections. Employees eligible for participation must
make an irrevocable election to participate and defer in the Plan:

 

(a) for the 2005 plan year, on or before March 15, 2005 (or before he or she
becomes eligible to defer contributions into the Plan, if earlier); and

 

(b) for plan years beginning on or after January 1, 2006, before the beginning
of the plan year in which deferrals may be made.

 

Effective January 1, 2006, in the event the Company permits Employees who become
eligible to participate in the Plan during a plan year, he or she must make such
irrevocable election to participate and defer within 30 days of becoming
eligible. Each irrevocable election to participate shall be made in the time and
manner prescribed by the Company, including without limitation deemed elections
based on DC Plan participation.

 

7.3 Deferral Pay. For purposes of deferrals, eligible compensation is a
Participant’s regular salary (as determined by the Company) and shall not
include any type of bonus, incentive or special compensation.



--------------------------------------------------------------------------------

7.4 No Impact from DC Plan. Effective March 15, 2005, elections or changes in a
Participant’s DC Plan deferral election will not change or otherwise affect the
amount elected to be deferred pursuant to this Plan.

 

7.5 Post-2004 Distributions. Any distribution of deferral amounts covered by
this Section 7 (including any previously unvested amounts contributed or
deferred on or before December 31, 2004 that have vested by the date of a
Participant’s separation from service) will be made in a single lump sum
distribution as soon as administratively practicable following the Participant’s
separation from service, provided that any “key employee”, as defined in Code
Section 416, shall not receive a distribution earlier than 6 months following
such separation from service.

 

7.6 Code Section 409A. It is the intention of the Company that all income tax
liability on payments made under the Plan be deferred until the Participant
actually receives such payment in accordance with the requirements of Code
Section 409A for nonqualified deferred compensation plans, to the extent Code
Section 409A applies to such payment. Therefore, if any Plan provision is found
not to be in compliance with any applicable requirements of Code Section 409A,
that provision shall be deemed amended so that the Plan does so comply to the
extent permitted by law and deemed advisable by the Committee, and in all events
the Plan shall be construed in favor of its meeting the requirements for
deferral of compensation under Code Section 409A.”

 

 

[END OF PLAN. APPENDICES A, B AND C TO FOLLOW]



--------------------------------------------------------------------------------

APPENDIX A

 

All subsidiaries/groups herein may be subsequently renamed or reorganized into
new groups.

 

Subsidiary/Group

--------------------------------------------------------------------------------

  

Effective Date

--------------------------------------------------------------------------------

General Dynamics Armament Systems, Inc.

   February 1, 1997 – June 13, 2002

General Dynamics Armament and Technical Products, Inc.

   June 14, 2002

General Dynamics Defense Systems, Inc.

   February 1, 1997 – December 31, 2002

General Dynamics Corporation

   April 1, 1997

American Overseas Marine Corporation (and all affiliates)

    

Bath Iron Works Corporation

    

Corporate Office

    

Electric Boat Corporation

    

Freeman Energy Corporation

    

General Dynamics Land Systems Inc.

    

Material Service Corporation

    

General Dynamics Advanced Technology Systems, Inc.
(professional and management Employees)

   October 1, 1997 – December 31, 2002

General Dynamics Information Systems, Inc.

   January 1, 1998 – December 31, 2002

General Dynamics Shared Resources, Inc.

   March 15, 1998

Computer Systems & Communications Corporation

   September 8, 1998 – December 31, 2002

itInternational Telecom USA, Inc. aka Caldwell
Cable Ventures, Inc. (non-represented Employees)

   January 1, 1999 – December 31, 2002

BIW-LLTF, LLC

   June 7, 1999

General Dynamics Government Systems Corporation

   October 1, 1999 – December 31, 2002

Communication Systems

    

General Dynamics Electronic Systems

    

Worldwide Telecommunication Systems

    

Gulfstream Aerospace Corporation

   November 1, 1999

AV Technology, LLC

   January 1, 2000

Interactive Television Company

   April 1, 2000

General Dynamics Support Services Company

   August 21, 2000

General Dynamics Decision Systems, Inc.

   January 1, 2002

General Dynamics Advanced Information Systems, Inc.

   January 1, 2003

General Dynamics C4 Systems, Inc.

   January 1, 2003

General Dynamics Network Systems, Inc.

   January 1, 2003



--------------------------------------------------------------------------------

APPENDIX B

 

Special Supplement under Section 4 applicable to Bath Iron Works Corporation

 

Notwithstanding the requirement under Section 3.2 that a Participant must
contribute the maximum amount of matched Salary Deferrals, Participants who are
Employees of Bath Iron Works Corporation who are not eligible for a Company
Contribution under the applicable DC Plan may nonetheless be credited benefits
under Section 3.2 of the Plan with respect to Salary Deferrals up to the maximum
percentage as may be established by the Company from time to time.

 

 



--------------------------------------------------------------------------------

APPENDIX C

 

Special Supplement under Section 4 applicable to General Dynamics Decision
Systems, Inc.

 

The first sentence of Section 3.3(a) shall not apply to any Participant who is
an Employee of General Dynamics Decision Systems, Inc. All investment fund
transfers or investment option changes under this Plan for such Participants
must be made affirmatively and separately from any such changes under any DC
Plan. This Appendix C shall no longer be effective (i.e., the first sentence of
Section 3.3(a) shall apply to Decision Systems Participants) once the Company
moves the recordkeeping function of the Decision Systems portion of the SSIP to
the Hewitt Associates recordkeeping system (anticipated to be in March 2004).